EXHIBIT 10-2

REVOLVING LINE OF CREDIT
PROMISSORY NOTE

$3,500,000.00

 

July 13, 2006

 

 

Orlando, Florida

          FOR VALUE RECEIVED, the undersigned, SOUTHEAST POWER CORPORATION, a
Florida corporation (“Maker”) promises to pay to the order of BRANCH BANKING AND
TRUST COMPANY (hereinafter called the “Bank” or, together with any other holder
of this note, the “Holder”) or order, at its place of business at 1805 Hammock
Road, Titusville, Florida 32796, or at such other place as the Holder of this
Note may designate in writing, the principal sum of THREE MILLION FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($3,500,000.00), together with interest thereon at
the Interest Rate, in lawful money of the United States, which shall be legal
tender in payment of all debts and dues, public and private, at the time of said
payment, said principal and interest to be payable as set forth below.

          1.          INTEREST RATE. The Interest Rate shall equal the adjusted
LIBOR Rate, as defined below:

 

 

 

             a.          Adjusted LIBOR Rate means a rate of interest per annum
equal to the sum obtained (rounded upwards, if necessary, to the next higher
1/100th of 1.0%) by adding (i) the One Month LIBOR plus (ii) one and eight
one-tenths percent (1.800%) per annum, which shall be adjusted monthly on the
first day of each month for each LIBOR Interest Period. If the first day of any
month falls on a date when the Bank is closed, the Adjusted LIBOR Rate shall be
determined as of the last preceding business day. The Adjusted LIBOR Rate shall
be adjusted for any change in the LIBOR Reserve Percentage so that Bank shall
receive the same yield. The interest rate shall not exceed a fixed maximum rate
of 99% and will not decrease below a minimum rate of 0.00%.

 

 

 

 

             b.          One Month LIBOR means the average rate (rounded
upwards, if necessary, to the next higher 1/100th of 1.0%) quoted on Bloomberg
Screen MMR2 or page 3750 (or such replacement page) of the Telerate Service on
the determination date for deposits in U.S. Dollars offered in the London
interbank market for one month, or if the above method for determining LIBOR
shall not be available, the rate quoted in The Wall Street Journal, a rate
determined by a substitute method of determination agreed on by Borrower and
Bank; provided, if such agreement is not reached within a reasonable period of
time (in Bank’s judgment), a rate reasonably determined by Bank in its sole
discretion as a rate being paid, as of the determination date, by first class
banking organizations (as determined by Bank) in the London interbank market for
U.S. Dollar deposits.

 

 

 

 

             c.          LIBOR Advance means the term loan advances made by Bank
to Borrower evidenced by this Note upon which the adjusted LIBOR Rate of
interest shall apply.

 

 

 

 

             d.          LIBOR Interest Period means a period of one calendar
month as may be elected by the Borrower applicable to any LIBOR Advance which
shall begin on first day of any month notwithstanding the maturity date of this
Note; provided, however, that a LIBOR Interest Period may be less than one
calendar month in and only in the calendar month in which the Note originates or
matures.

 

 

 

 

             e.          LIBOR Reserve Percentage means the maximum aggregate
rate at which reserves (including, without limitation, any marginal supplemental
or emergency reserves) are required to be maintained under Regulation D by
member banks of the Federal Reserve System with respect to dollar funding in the
London interbank market. Without limiting the effect of the foregoing, the LIBOR
Reserve Percentage shall reflect any other reserves required to be maintained by
such member banks by reason of any applicable regulatory change against (i) any
category of liability which includes deposits by reference to which the Adjusted
LIBOR Rate is to be determined or (ii) any category of extensions of credit or
other assets related to LIBOR.


--------------------------------------------------------------------------------




 

             f.          Standard Rate means, for any day, a rate per annum
(rounded upwards, if necessary to the next higher 1/100th of 1.0%) equal to the
Bank’s announced Prime Rate, and each change in the Standard Rate shall be
effective on the date any change in the Prime Rate is publicly announced as
being effective.

 

 

 

 

             g.          Application of Adjusted LIBOR Rate. The adjusted LIBOR
Rate shall apply to the entire principal balance outstanding of a term loan for
any LIBOR Interest Period.

 

 

 

 

             h.          Adjusted LIBOR Based Rate Protections.

 

 

 

                       (i)          Inability to Determine Rate. In the event
that Bank shall have determined, which determination shall be final, conclusive
and binding, that by reason of circumstances occurring after the date of this
Note affecting the London interbank market, adequate and fair means do not exist
for ascertaining the LIBOR on the basis provided for in this Note, Bank shall
give notice (by telephone confirmed in writing or by telecopy) to Borrower of
such determination, whereupon (a) no LIBOR Advance shall be made until Bank
notifies Borrowers that the circumstances giving rise to such notice no longer
exist, and (b) any request by Borrowers for a LIBOR Advance shall be deemed to
be a request for an advance at the Standard Rate.

 

 

 

                        (ii)          Illegality; Impracticability. In the event
that Bank shall determine, which determination shall be final, conclusive and
binding, that the making, maintaining or continuance of any portion of a LIBOR
Advance (a) has become unlawful as a result of compliance by Bank with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any of the same not having the force of law even though the failure to
comply therewith would not be unlawful), or (b) has become impracticable, or
would cause Bank material hardship, as a result of contingencies occurring after
the date of this Note materially and adversely affect the London interbank
market or Bank’s ability to make LIBOR Advances generally, then, and in any such
event, Bank shall give notice (by telephone confirmed in writing or by telecopy)
to Borrower of such determination. Thereafter, (x) the obligation of Bank to
make any LIBOR Advances or to convert any portion of the loan to a LIBOR Advance
shall be suspended until such notice shall be withdrawn by Bank, and (y) any
request by Borrower for a LIBOR Advance shall be deemed to be a request for an
advance at the Standard Rate.

 

 

 

 

             i.          Interest Calculation. All interest shall be computed
and charged for the actual number of days elapsed on the basis of a year
consisting of three hundred sixty (360) days.

 

          2.          MATURITY DATE.  December 13, 2010.

 

          3.          PAYMENTS. Interest at the Interest Rate on the principal
balance of the indebtedness outstanding from time to time shall be payable
beginning on August 13, 2006, and shall be payable on the 13th day of each
successive month thereafter through and including July 13, 2007. Thereafter,
monthly installments (composed of principal and interest based on an assumed
forty-two month amortization of the outstanding indebtedness evidenced by this
Note as of July 13, 2007 at the Interest Rate) shall be due and payable
beginning August 13, 2007 and payable on the 13th day of each successive month
thereafter until the Maturity Date at which time all unpaid principal and
interest shall be payable in full.

 

 

          4.          RIGHT TO SETOFF. Holder is given a lien upon and a
security interest in all property of the undersigned now or at any time
hereafter in the possession of Holder in any capacity whatsoever, including but
not limited to any balance or share of any deposit, certificate of deposit,
trust or agency account, as security for the payment of this Note and the Holder
is hereby authorized to apply, on or after maturity (whether by a acceleration
or otherwise) to the payment of this debt any such funds or property in
possession of the Holder belonging to each Obligor, in such order of application
as Holder may from time to time elect, without advance notice.

2

--------------------------------------------------------------------------------




          5.          DEFAULT RATE.  This note and all sums due hereunder shall
bear interest from the date when due (without any prior notice from Holder to
Maker or any Obligor), whether by lapse of time or on acceleration, and also
after any judgement which may be entered against any Obligor and in favor of
Holder, at the Default Rate (as hereinafter defined) until paid.  The Default
Rate shall be a rate of interest equal to the Bank’s Prime Rate plus 5% per
annum.

 

 

          6.          INTEREST LIMITATION.  Anything in this note or any other
agreements or arrangements with the undersigned in connection with the loan
evidenced by this Note to the contrary notwithstanding, in no event shall the
amount of interest due hereunder, together with all amounts reserved, charged,
or taken by Holder as compensation for fees, services, or expenses incidental to
the making, negotiation or collection of the loan evidenced hereby, which are
deemed to be interest under applicable law, exceed the maximum rate of interest
on the unpaid principal balance hereof allowed from time to time by applicable
law.  If any sum is collected in excess of the applicable maximum rate of
interest, the excess sum collected shall be applied to reduce the principal debt
or be refunded to Maker, at Holder’s option.

 

 

          7.          CONSENT AND WAIVER.  Each Obligor (which term shall mean
and include each Borrower, Maker, Guarantor, and all others who may become
liable for all or any part of the obligations evidenced and secured hereby),
does hereby, jointly and severally:  (a) consent to any forbearance or extension
of the time or manner of payment hereof and to the release of all or any part of
any security held by the Holder to secure payment of this Note and to the
subordination of the lien of the mortgage and any other instrument of security
securing this Note as to all or any part of the property encumbered thereby, all
without notice to or consent of that party;  (b) agree that no course of dealing
or delay or omission or forbearance on the part of the Holder in exercising or
enforcing any of its rights or remedies hereunder or under any instrument
securing this Note shall impair or be prejudicial to any of the Holder’s rights
and remedies hereunder or to the enforcement hereof and that the Holder may
extend, modify or postpone the time and manner of payment and performance of
this Note and any instrument securing this Note, may grant forbearances and may
release, wholly or partially, any security held by the Holder as security for
this Note and release, partially or wholly, any person or party primarily or
secondarily liable with respect to this Note, all without notice to or consent
by any party primarily or secondarily liable hereunder and without thereby
releasing, discharging or diminishing its rights and remedies against any other
party primarily or secondarily liable hereunder;  (c) waive notice of acceptance
of this Note, notice of the occurrence of any default hereunder or under any
instrument securing this Note and presentment, demand, protest, notice of
dishonor and notice of protest and notices of any and all action at any time
taken or omitted by the Holder in connection with this Note or any instrument
securing this Note and waives all requirements necessary to hold that party to
the liability of that party;  (d) waive any “venue privilege” and/or “diversity
of citizenship privilege” which they have now or have in the future, and do
hereby specifically agree, notwithstanding the provision  of any state or
federal law to the contrary, that the venue for the enforcement, construction or
interpretation of this note shall be the County Court, Circuit Court or Federal
Court selected by the Holder hereof and they do hereby specifically waive the
right to sue or be sued in the court of any other county in the State of
Florida, any court in any other state or country or in any federal court, or in
any state or federal administrative tribunal.

 

 

          8.          ATTORNEYS’ FEES.  All parties liable for the payment of
this Note agree to pay the Holder in addition to the principal, premium and
interest due and payable hereon, reasonable paralegal fees, attorneys’ fees and
costs, whether or not an action be brought, for the services of counsel employed
after maturity or default to collect this Note or any principal or interest due
hereunder, or to protect the security, if any, or enforce the performance of any
other agreement contained in this Note or in any instrument of security executed
in connection with the loan evidenced hereby, including, but not limited to
costs, paralegal fees and attorneys’ fees and costs on any trial, or appellate
proceedings, or in any proceedings under the United States Bankruptcy Code or in
any post judgment proceedings.

3

--------------------------------------------------------------------------------




          9.          EVENTS OF DEFAULT.  The failure to pay any part of the
principal or interest when due on this Note or to fully perform any covenant,
obligation or warranty on this or on any other liability to the Bank by any one
or more of the undersigned, by any affiliate of the undersigned (as defined in
11USC Section (101) (2)), or by any guarantor or surety of this Note (said
affiliate, guarantor, or surety are herein called Obligor); or if any financial
statement or other representation made to the Bank by any of the undersigned or
any Obligor shall be found to be materially incorrect or incomplete; or if any
of the undersigned shall fail to furnish information to the Bank sufficient to
verify the identity of the undersigned as required under the USA Patriot Act; or
in the event of a default under any of the Agreements or any other obligation of
any of the undersigned or any Obligor; or in the event the Bank demands that the
undersigned secure or provide additional security for its obligations under this
Note and security deemed adequate and sufficient by the Bank is not given when
demanded; or in the event one or more of the undersigned or any Obligor shall
die, terminate its existence, allow the appointment of a receiver for any part
of its property, make an assignment for the benefit of creditors, or where a
proceeding under bankruptcy or insolvency laws is initiated by or against any of
the undersigned or any Obligor; or in the event the Bank should otherwise deem
itself, its security interest, or any collateral unsafe or insecure; or should
the Bank in good faith believe that the prospect of payment or other performance
is impaired; or if there is an attachment, execution, or other judicial seizure
of all or any portion of the Borrower’s or any Obligor’s assets, including an
action or proceeding to seize any funds on deposit with the Bank, and such
seizure is not discharged within 20 days; or if final judgment for the payment
of money shall be rendered against the Borrower or any Obligor which is not
covered by insurance or debt cancellation and shall remain undischarged for a
period of 30 days unless such judgment or execution thereon is effectively
stayed; or the termination of any guaranty agreement given in connection with
this Note, then any one of the same shall be a material default hereunder and
this Note and other debts due the Bank by any one or more of undersigned shall
immediately become due and payable at the option of the Bank without notice or
demand of any kind, which are hereby waived. From and after any event of default
hereunder, interest shall accrue on the sum of the principal balance and accrued
interest then outstanding at the variable rate equal to the Bank’s Prime Rate
plus 5% per annum (“Default Rate”) until such principal and interest have been
paid in full, provided that such rate shall not exceed at any time the highest
rate of interest permitted by the laws of the State of Florida; and further
provided that such rate shall also apply after judgment. In addition, upon
default, the Bank may pursue its full legal remedies at law or equity, and the
balance due hereunder may be charged against any obligation of the Bank to any
party including any Obligor. Bank shall not be obligated to accept any check,
money order, or other payment instrument marked “payment in full” on any
disputed amount due hereunder, and Bank expressly reserves the right to reject
all such payment instruments. Borrower agrees that tender of its check or other
payment instrument so marked will not satisfy or discharge its obligation under
this Note, disputed or otherwise, even if such check or payment instrument is
inadvertently processed by Bank unless in fact such payment is in fact
sufficient to pay the amount due hereunder.

 

 

          10.          ACCELERATION.  If a default or Event of Default shall
occur hereunder and such default shall continue for ten (10) days then at the
option of the Holder, the entire principal sum then remaining unpaid together
with any premiums and accrued interest shall immediately become due and payable
without notice or demand, and said principal  and premiums shall bear interest
from such date at the highest legal rate permitted by law, from time to time, to
be charged by Holder, it being agreed that interest not paid when due shall, at
the option of the Holder, draw interest at the rate provided for in this
paragraph. Failure to exercise the above options shall not constitute a waiver
of the right to exercise the same in the event of any subsequent default.  If
this Note is payable upon demand, then no terms or provisions contained in this
paragraph shall be deemed or interpreted to alter or abrogate the demand nature
of this Note or the rights of Holder under a demand instrument.

 

 

          11.          OTHER REMEDIES.  If a default or an Event of Default
shall occur Holder shall have in addition to its remedies under this Note, Loan
Agreement, and/or any other instrument securing or executed in conjunction with
the loan evidenced hereby and applicable law all the remedies of a secured party
under the Uniform Commercial Code of the State of Florida and, without limiting
the generality of the foregoing, Holder shall have the right, at its option, and
without notice or demand, to declare the entire amount of this Note remaining
unpaid, and all other liabilities selected by Holder, immediately due and
payable, less any unearned interest or other charges and any rebates required by
law (it being the intention hereof that under no circumstances shall Holder be
entitled to receive at any time any charges not allowed or permitted by law or
any interest in excess of the maximum allowed by law); to set off against this
Note all money owed by Holder in any capacity to the undersigned or any
guarantor hereof, whether or not due; and Holder shall be deemed to have
exercised such right of setoff and to have made a charge against any such money
immediately upon the occurrence of such default even though such charge is made
or entered in the books of Holder subsequent thereto.  Upon disposition of any
collateral after the occurrence of any default, undersigned shall be and remain
liable for any deficiency; and Holder shall account to undersigned for any
surplus, but Holder shall have the right to apply all or any part of such
surplus (or to hold the same as a reserve) against any and all other liabilities
of undersigned to Holder.

4

--------------------------------------------------------------------------------




          12.          FLORIDA LAW.  This Note is executed under seal and
constitutes a contract under the laws of the State of Florida, and shall be
enforceable in a Court of competent jurisdiction in that State, regardless of in
which State this Note is being executed.

 

 

          13.          HEADINGS.  The headings of the paragraphs contained in
this Note are for convenience of reference only and do not form a part hereof
and in no way modify, interpret or construe the meaning of the parties hereto.

 

 

          14.          LATE CHARGE.  The undersigned promises to pay to the
Holder of this note a “late charge” not to exceed an amount equal to five per
cent (5%) of any principal or interest which is not paid within ten (10) days
from the due date thereof to cover the extra expense involved in handling
delinquent payments. Collection or acceptance by Holder of such late charge
shall not constitute a waiver of any remedies of Holder provided herein. When
any installment payment is past due for ten (10) or more days, subsequent
payments shall first be applied to the past due balance. In addition, the
undersigned shall pay to Bank a returned payment fee if the undersigned or any
other obligor hereon makes any payment at any time by check or other instrument,
or by any electronic means, which is returned to Bank because of nonpayment due
to nonsufficient funds.

 

          15.          MISCELLANEOUS.

 

                         (a)          The term “Maker”, as used herein, in every
instance shall include the Maker’s heirs, executors, administrators, successors,
legal representatives and assigns, and shall denote the singular and/or plural,
the masculine and/or feminine, and natural and/or artificial persons whenever
and wherever the context so requires or admits.

 

                          (b)          This Note may not be changed orally, but
only by an agreement in writing, signed by the party against whom enforcement of
any waiver, change, modification or discharge is sought.


          All payments made on the indebtedness evidenced by this Note shall be
applied first to repayment of monies paid or advanced by Holder on behalf of the
Maker in accordance with the terms of the Mortgage securing this Note, and
thereafter shall be applied to payment of accrued interest, and lastly to
payment of principal.

 

          In the event there is any conflict in the terms and conditions of this
Note and the Loan Agreement and other Loan Documents executed by the Borrower or
Guarantors, the terms and conditions of the Loan Agreement, including, but not
limited to, the terms and conditions of the paragraph on Notice and Cure Period
in the Loan Agreement will prevail.

 

          The interest rate charged under this loan is authorized by Section
687.12, Florida Statutes and by Chapter 655, Florida Statutes and any applicable
federal laws or regulations.

 

          The principal balance hereof may be borrowed and re-borrowed from time
to time during the term hereof in accordance with the terms of the Loan
Agreement but may not exceed at any one time an outstanding principal balance of
$3,500,000.00.

5

--------------------------------------------------------------------------------




          PAYMENT IN FULL OF THIS NOTE SHALL NOT RESULT IN ITS TERMINATION AS
LONG AS THE LOAN AGREEMENT IS IN EFFECT.

MAKER AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE INCLUDING BUT NOT LIMITED
TO ANY POST JUDGEMENT ACTIONS AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED

IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE HOLDER MAKING THE LOAN OR EXTENSION OF CREDIT
EVIDENCED BY THIS NOTE.

 

 

/s/ SRW  (Initials)

 

 

--------------------------------------------------------------------------------

 

 

 

Address of Maker:

 

 

1805 Hammock Road

 

 

Titusville, Florida 32796

 

SOUTHEAST POWER CORPORATION,

 

 

a Florida corporation

 

 

 

 

 

 

 

By:

/s/ STEPHEN R. WHERRY

 

 

--------------------------------------------------------------------------------

 

 

STEPHEN R. WHERRY

 

 

Treasurer

 

 

 

 

 

TAXPAYER IDENTIFICATION NUMBER:

 

 

59-2262546

6

--------------------------------------------------------------------------------